Pilgrim's Pride Corporation Net Sales by Primary Market Line for Quarter Ended: The following table sets forth net sales attributable to each of our primary product lines and markets served with those products. We based the table on our internal sales reports and their classification of product types and customers. The information in these tables should be read in conjunction with the information in our SEC filings, including the discussion of our primary product lines and markets served with those products included in our most recent Annual Report on Form 10-K. Sept 29, Sept 30, 2007 2006 Chicken Sales: United States Prepared Foods: Foodservice $ 532,163 $ 408,784 Retail $ 133,466 $ 79,447 Total Prepared Foods $ 665,629 $ 488,232 Fresh Chicken: Foodservice $ 646,305 $ 352,044 Retail $ 269,095 $ 127,273 Total Fresh Chicken $ 915,401 $ 479,318 Export and Other Export: Prepared Foods $ 21,466 $ 15,758 Chicken $ 197,192 $ 72,020 Total Export $ 218,659 $ 87,778 Other Chicken By Products $ 4,937 $ 3,783 Total Export and Other $ 223,596 $ 91,562 Total U.S. Chicken $ 1,804,625 $ 1,059,111 Mexico: $ 122,875 $ 115,315 Total Chicken Sales $ 1,927,500 $ 1,174,426 Total Prepared Foods 687,095 503,990 Turkey Sales: Prepared Foods: Foodservice $ 350 $ 501 Retail $ 910 $ 326 Total Prepared Foods $ 1,260 $ 827 Fresh Turkey: Foodservice $ 3,175 $ 4,226 Retail $ 34,248 $ 29,549 Total Fresh Turkey $ 37,423 $ 33,775 Export and Other Export: Prepared Foods $ 0 $ 39 Turkey $ 413 $ 1,295 Total Export (a) $ 413 $ 1,334 Other Turkey By Products $ 247 $ 193 Total Export and Other $ 660 $ 1,527 Total Turkey Sales $ 39,343 $ 36,129 Total Prepared Foods $ 1,260 $ 866 Sale of Other Products U.S. $ 173,803 $ 124,901 Mexico $ 8,470 $ 2,943 Total Other Products $ 182,273 $ 127,843 Total Net Sales $ 2,149,116 $ 1,338,398 Sept 29, Sept 30, 2007 2006 Chicken Sales: U.S. Chicken Sales: Prepared Foods: Foodservice 29.5 % 38.6 % Retail 7.4 % 7.5 % Total Prepared Foods 36.9 % 46.1 % Fresh Chicken: Foodservice 35.8 % 33.2 % Retail 14.9 % 12.0 % Total Fresh Chicken 50.7 % 45.2 % Export and Other Export: Prepared Foods 1.2 % 1.5 % Chicken 10.9 % 6.8 % Total Export 12.1 % 8.3 % Other Chicken By Products 0.3 % 0.4 % Export and Other 12.4 % 8.7 % Total U.S. Chicken 100.0 % 100.0 % Turkey Sales: U.S. Turkey Sales: Prepared Foods: Foodservice 0.9 % 1.4 % Retail 2.3 % 0.9 % Total Prepared Foods 3.2 % 2.3 % Fresh Turkey: Foodservice 8.1 % 11.7 % Retail 87.1 % 81.8 % Total Fresh Turkey 95.2 % 93.5 % Export and Other Export: Prepared Foods 0.0 % 0.1 % Turkey 1.0 % 3.6 % Total Export 1.0 % 3.7 % Other Turkey By Products 0.6 % 0.5 % Export and Other 1.6 % 4.2 % Total U.S. Turkey 100.0 % 100.0 % Pilgrim's Pride Corporation Net Sales by Primary Market Line for Fiscal Years ended: The following table sets forth, for the quarterly periods including and since fiscal 2000, net sales attributable to each of our primary product lines and markets served with those products.We based the table on our internal sales reports and their classification of product types and customers. The information in these tables should be read in conjunction with the information in our SEC filings, including the discussion of our primary product lines and markets served with those products included in our most recent Annual Report on Form 10-K. Sep 29, Sep 30, 2007(a) 2006 Chicken Sales: United States Prepared Foods: Foodservice $ 1,897,643 $ 1,567,296 Retail $ 511,470 308,486 Total Prepared Foods $ 2,409,113 1,875,783 Fresh Chicken: Foodservice $ 2,280,056 1,388,451 Retail $ 975,659 496,560 Total Fresh Chicken $ 3,255,716 1,885,011 Export and Other Export: Prepared Foods $ 83,317 64,338 Chicken $ 559,429 257,823 Total Export $ 642,746 322,161 Other Chicken By Products $ 20,779 15,448 Total Export and Other $ 663,525 337,609 Total U.S. Chicken $ 6,328,354 4,098,403 Mexico: $ 488,466 418,745 Total Chicken Sales $ 6,816,820 4,517,148 Total Prepared Foods 2,492,430 1,940,121 Turkey Sales: Prepared Foods: Foodservice $ 1,567 21,046 Retail $ 4,520 12,953 Total Prepared Foods $ 6,087 34,000 Fresh Turkey: Foodservice $ 12,457 9,222 Retail $ 99,719 84,015 Total Fresh Turkey $ 112,176 93,237 Export and Other Export: Prepared Foods $ 240 217 Turkey $ 3,038 2,640 Total Export $ 3,278 2,857 Other Turkey By Products $ 822 807 Total Export and Other $ 4,100 3,664 Total Turkey Sales $ 122,364 130,901 Total Prepared Foods 6,328 34,217 Sales of Other Products U.S. $ 638,738 570,510 Mexico $ 20,677 17,006 Total Sale of Other Products $ 659,415 587,516 Total Net Sales $ 7,598,599 5,235,565 (a)The acquisition of Gold Kist, Inc. occurred on December 27, 2006 and has been accounted for as a purchase, however the results of operations for this acquisition were not included in our consolidated results of operations until the second fiscal quarter beginning December 31, 2006. Sept, 29 Sept, 30 2007(a) 2006 U.S. Chicken Sales: Prepared Foods: Foodservice 30.1 % 38.2 % Retail 8.1 % 7.5 % Total Prepared Foods 38.2 % 45.7 % Fresh Chicken: Foodservice 36.0 % 33.9 % Retail 15.4 % 12.1 % Total Fresh Chicken 51.4 % 46.0 % Export and Other Export: Prepared Foods 1.3 % 1.6 % Chicken 8.8 % 6.3 % Total Export 10.1 % 7.9 % Other Chicken By Products 0.3 % 0.4 % Total Export and Other 10.4 % 8.3 % Total U.S. Chicken 100.0 % 100.0 % Prepared Foods 39.5 % 47.3 % U.S. Turkey Sales: Prepared Foods: Foodservice 1.2 % 16.1 % Retail 3.7 % 9.9 % Total Prepared Foods 4.9 % 26.0 % Fresh Turkey: Foodservice 10.2 % 7.0 % Retail 81.5 % 64.2 % Total Fresh Turkey 91.7 % 71.2 % Export and Other Export: Prepared Foods 0.2 % 0.2 % Turkey 2.5 % 2.0 % Total Export 2.7 % 2.2 % Other Turkey By Products 0.7 % 0.6 % Total Export and Other 3.4 % 2.8 % Total U.S. Turkey 100.0 % 100.0 % Prepared Foods 5.1 % 26.2 % (a)The acquisition of Gold Kist, Inc. occurred on December 27, 2006 and has been accounted for as a purchase, however the results of operations for this acquisition were not included in our consolidated results of operations until the second fiscal quarter beginning December 31, 2006. Pilgrim's Pride Corporation Selected Financial Data for quarter ended: Our selected financial data is derived from our financial statements. Historical results should not be taken as necessarily indicative of the results that may be expected for any future period. You should read this financial data in conjunction with the appropriate period financial statements and the related notes and "Management's Discussion and Analysis of Results of Operations and Financial Condition" included in our SEC filings. 09/29/07 09/30/06 Income Statement Data: Net sales $ 2,149,116 $ 1,338,398 Non-recurring recoveries - - Turkey restructuring and related charges - - Gross margin 206,831 99,303 Selling, general and administrative expenses 96,467 77,826 Operating income (loss) 110,364 21,477 Interest expense, net 30,177 10,579 Loss on early extinguishment of debt 11,988 - Miscellaneous, net 900 (1,220 ) Income (loss) before income taxes and extrardinary charge 67,299 12,118 Income tax expense (benefit) 34,112 19,601 Income (loss) before extraordinary charge 33,187 (7,483 ) Extraordinary charge - net of tax - - Net income (loss) $ 33,187 $ (7,483 ) Per Common Share Data: Income (loss) before extraordinary charge $ 0.50 $ (0.11 ) Extraordinary charge - early repayment of debt - - Net Income (loss) $ 0.50 $ (0.11 ) Cash dividends $ 0.023 $ 0.023 Book value $ 17.61 $ 16.72 Balance Sheet Summary: Working capital $ 379,132 $ 528,836 Total assets $ 3,774,236 $ 2,426,868 Notes payable and current maturities of long-term debt $ 2,872 $ 10,322 Long-term debt, less current maturities $ 1,318,558 $ 554,876 Total debt $ 1,321,430 $ 565,198 Senior secured debt (included in Total Debt) $ - $ - Total stockholders' equity $ 1,172,221 $ 1,117,327 Cash Flow Summary: Operating cash flow $ 391,310 $ 19,861 Depreciation & amortization(a) $ 52,908 $ 35,082 Capital expenditures $ 36,163 $ 42,568 Business acquisitions $ 6,747 $ - Financing activities, net $ (363,703 ) $ 67,026 Cashflow Ratios: EBITDA (b) $ 146,763 $ 57,207 EBITDA (last four qtrs.) $ 404,756 $ 136,763 Key Indicators (as a percentage of net sales): Gross margin 9.6 % 7.4 % Selling, general and administrative expenses 4.5 % 5.8 % Opertaing income (loss) 5.1 % 1.6 % Interest expense, net 1.4 % 0.8 % Net income (loss) 1.5 % -0.6 % (a)Includes amortization of capitalized financing costs of approximately 3,621 572 (b) “EBITDA” is defined as the sum of net income (loss) before extraordinary charges, interest, taxes, depreciation and amortization. EBITDA is presented because it is used by us, and we believe it is frequently used by securities analysts, investors and other interested parties, in addition to and not in lieu of GAAP results, to compare the performance of companies. EBITDA is not a measurement of financial performance under generally accepted accounting principles and should not be considered as an alternative to cash flow from operating activities or as a measure of liquidity or an alternative to net income as indicators of our operating performance or any other measures of performance derived in accordance with generally accepted accounting principles. EBITDA is calculated as follows: Net Income $ 33,187 $ (7,483 ) Add: Extraordinary charge-net of tax - - Income Tax Expense (benefit) 34,112 19,601 Interest expense, net 30,177 10,579 Depreciation and amortization 52,908 35,082 Minus: Amortization of capitalized financing costs 3,621 572 EBITDA $ 146,763 $ 57,207 Pilgrim's Pride Corporation Selected Financial Data for fiscal years ended: Our selected financial data is derived from our financial statements. Historical results should not be taken as necessarily indicative of the results that may be expected for any future period. You should read this financial data in conjunction with the appropriate period financial statements and the related notes and "Management's Discussion and Analysis of Results of Operations and Financial Condition" included in our SEC filings. 2007(a) 2006 (In thousands except per share data) Income Statement Data: Net sales $ 7,598,599 $ 5,235,565 Non-recurring recoveries - - Turkey restructuring and related charges - - Gross margin 591,538 297,600 Selling, general and administrative expenses 359,001 294,598 Operating income (loss) 232,537 3,002 Interest expense, net 121,117 40,553 Loss on early extinguishment of debt 26,463 - Miscellaneous, net (6,650 ) (1,234 ) Income (loss) before income taxes and extraordinary charge 91,607 (36,317 ) Income tax expense (benefit) 44,590 (2,085 ) Income (loss) before extraordinary charge 47,017 (34,232 ) Extraordinary charge - net of tax - - Net income (loss) $ 47,017 $ (34,232 ) Per Common Share Data: Income (loss) before extraordinary charge $ 0.71 $ (0.51 ) Extraordinary charge - early repayment of debt $ - $ - Net Income (loss) $ 0.71 $ (0.51 ) Cash dividends $ 0.090 $ 1.090 Book value $ 17.61 $ 16.72 Balance Sheet Summary: Working capital $ 379,132 $ 528,836 Total assets $ 3,774,236 $ 2,426,868 Notes payable and current maturities of long-term debt $ 2,872 $ 10,322 Long-term debt, less current maturities $ 1,318,558 $ 554,876 Total debt $ 1,321,430 $ 565,198 Senior secured debt (included in Total Debt) $ - $ - Total stockholders' equity $ 1,172,221 $ 1,117,327 Cash Flow Summary: Operating cash flow $ 444,212 $ 30,382 Depreciation & amortization (b) $ 198,586 $ 135,133 Capital expenditures $ 172,323 $ 143,882 Business acquisitions $ (1,102,069 ) $ - Financing activities, net $ 638,307 $ (38,750 ) Cashflow Ratios: EBITDA (c) $ 404,756 $ 136,763 EBITDA /interest expense, net 3.34 3.37 Key Indicators (as a percentage of net sales): Gross margin 7.8 % 5.7 % Selling, general and administrative expenses 4.7 % 5.6 % Operating income (loss) 3.1 % 0.1 % Interest expense, net 1.6 % 0.8 % Net income (loss) 0.6 % -0.7 % (a) The acquisition of Gold Kist, Inc. occurred on December 27, 2006 and has been accounted for as a purchase, however the results of operations for this acquisition were not included in our consolidated results of operations until the second fiscal quarter beginning December 31, 2006. (b)Includes amortization of capitalized financing costs of approximately 6,554 2,606 (c) “EBITDA” is defined as the sum of net income (loss) before extraordinary charges, interest, taxes, depreciation and amortization.EBITDA is presented because it is used by us, and we believe it is frequently used by securities analysts, investors and other interested parties, in addition to and not in lieu of GAAP results, to compare the performance of companies.EBITDA is not a measurement of financial performance under generally accepted accounting principles and should not be considered as an alternative to cash flow from operating activities or as a measure of liquidity or an alternative to net income as indicators of our operating performance or any other measures of performance derived in accordance with generally accepted accounting principles.EBITDA is calculated as follows: Net Income $ 47,017 $ (34,232 ) Add: Income Tax Expense (benefit) 44,590 (2,085 ) Interest expense, net 121,117 40,553 Depreciation and amortization 198,586 135,133 Minus: Amortization of capitalized financing costs 6,554 2,606 EBITDA $ 404,756 $ 136,763 Pilgrim's Pride Corporation Sales Segments for Quarters Ended: Our chickensegment and our sales of other product segment include sales of products that weproduce and purchase for resale in the United States and Mexico.Both of these segments conduct separate operations in the United States and Mexico andare reportedas two seprarate geographical areas. Our turkey segment includes sales of turkey products producedand purchased for resale. Our turkey operations are exclusively in the United States. Inter-area sales and inter-segment sales, which are not material, are accounted for at prices comparable to normal trade customer sales. Fixed assets by segment and geographic area are those assets which are used in our operations in each segment or area. Corporate assets are included with chicken and other products. You should read this financial data in conjunction with the appropriate period financial statements and the related notes and "Management's Discussion and Analysis of Results of Operations and Financial Condition" included in our SEC filings. 9/29/2007 9/30/2006 Net Sales to Customers: Chicken: United States $ 1,804,625 $ 1,059,111 Mexico 122,875 115,315 Sub-total 1,927,500 1,174,426 Turkey 39,343 36,129 Other Products: United States 173,803 124,900 Mexico 8,470 2,943 Sub-total 182,273 127,843 Total $ 2,149,116 $ 1,338,398 Operating Income: Chicken: United States $ 91,292 $ 32,631 Mexico 9,965 (7,783 ) Sub-total 101,257 24,848 Turkey (5,507 ) 445 Other Products: United States 13,558 (4,285 ) Mexico 1,057 469 Sub-total 14,615 (3,816 ) Non-recurring recoveries - - Total $ 110,365 $ 21,477 Depreciation and Amortization: (a) Chicken: United States $ 47,371 $ 29,435 Mexico 2,709 2,835 Sub-total 50,080 32,270 Turkey 408 568 Other Products: United States 2,361 2,216 Mexico 59 27 Sub-total 2,420 2,243 Total $ 52,908 $ 35,081 Total Assets: Chicken: United States $ 3,247,812 $ 1,897,763 Mexico 348,894 361,887 Sub-total 3,596,706 2,259,650 Turkey 69,653 76,908 Other Products: United States 103,757 88,650 Mexico 4,120 1,660 Sub-total 107,877 90,310 Total $ 3,774,236 $ 2,426,868 Capital Expenditures: Chicken: United States $ 33,406 $ 39,860 Mexico 378 1,410 Sub-total 33,784 41,270 Turkey 216 66 Other Products: United States 2,163 958 Mexico - 275 Sub-total 2,163 1,233 Total $ 36,163 $ 42,569 (a)Includes amortization of capitalized financing costs of approximately $ 3,621 $ 572 Pilgrim's Pride Corporation Sales Segments for fiscal years ended: Our chicken and other products segments includes sales of chicken and sales of other products we produce and purchase for resale in the United States and Mexico. Prior to 9/27/2003, the information for these segments is consolidated in the Chicken segment.Our chicken and other products segment conducts separate operations in the United States and Mexico and is reported as two seprarate geographical areas. Our turkey segment includes sales of turkey products produced in our turkey operation recently acquired from WLR Foods, whose operations are exclusively in the United States. 9/29/2007 (a) 9/30/2006 Net Sales to Customers: Chicken: United States $ 6,328,354 $ 4,098,403 Mexico 488,466 418,745 Sub-total 6,816,820 4,517,148 Turkey 122,364 130,901 Other Products: United States 638,738 570,510 Mexico 20,677 17,006 Sub-total 659,415 587,516 Total $ 7,598,599 $ 5,235,565 Operating Income: Chicken: United States $ 192,447 $ 28,619 Mexico 13,116 (17,960 ) Sub-total 205,563 10,659 Turkey (4,655 ) (15,511 ) Other Products: United States 28,637 6,216 Mexico 2,992 1,638 Sub-total 31,629 7,854 Non-recurring recoveries - - Total $ 232,537 $ 3,002 Depreciation and Amortization: (b) Chicken: United States $ 177,491 $ 109,346 Mexico 11,015 11,305 Sub-total 188,506 120,651 Turkey 1,587 6,593 Other Products: United States 8,278 7,743 Mexico 215 146 Sub-total 8,493 7,889 Total $ 198,586 $ 135,133 Total Assets: Chicken: United States $ 3,247,812 $ 1,897,763 Mexico 348,894 361,887 Sub-total 3,596,706 2,259,650 Turkey 69,653 76,908 Other Products: United States 103,757 88,650 Mexico 4,120 1,660 Sub-total 107,877 90,310 Total $ 3,774,236 $ 2,426,868 Capital Expenditures: Chicken: United States $ 164,449 $ 133,106 Mexico 1,633 6,536 Sub-total 166,082 139,642 Turkey 502 257 Other Products: United States 5,699 3,567 Mexico 40 416 Sub-total 5,739 3,983 Total $ 172,323 $ 143,882 (a)The acquisition of Gold Kist, Inc. occurred on December 27, 2006 and has been accounted for as a purchase, however the results of operations for this acquisition were not included in our consolidated results of operations until the second fiscal quarter beginning December 31, 2006. (b)Includes amortization of capitalized financing costs of approximately 6,554 2,606 Pilgrim's Pride Corporation Statistical Management Discussion and Analysis for quarters ended: Our Statistical Management Discussion and Analysis data is derived from our financial statements and internal reports. Historical results should not be taken as necessarily indicative of the results that may be expected for any future period. You should read this financial data in conjunction with the appropriate period financial statements and the related notes and "Management's Discussion and Analysis of Results of Operations and Financial Condition" included in our SEC filings. 09/29/07 09/30/06 U.S. Chicken U.S. Chicken Sales (000's) $ 1,804,625 $ 1,059,111 U.S. Chicken Sales divided by U.S.Chicken Net Pounds Produced $ 0.8375 $ 0.7468 U.S. Chicken Sales divided by U.S.Chicken Pounds Sold $ 0.9269 $ 0.8601 U.S. Chicken Net Pounds Produced (000's) 2,154,848 1,418,267 U.S. Chicken Pounds Sold (000's) 1,946,961 1,231,414 U.S. Chicken Operating Income (000's) 91,292 32,631 U.S. Chicken Operating Income as a percent of U.S. Chicken Sales 5.06 % 3.08 % Turkey U.S. Turkey Sales (000's) 39,343 36,129 U.S. Turkey Sales divided by U.S. Turkey Net Pounds Produced $ 1.1211 $ 0.9931 U.S. Turkey Sales divided by U.S. Turkey Pounds Sold $ 0.7963 $ 0.7792 U.S. Turkey Operating Income (000's) (5,507 ) 445 U.S. Turkey Operating Income as a percent of U.S. Turkey Sales -14.00 % 1.23 % U.S. Turkey Net Pounds Produced (000's) 35,092 36,381 U.S. Turkey Pounds Sold (000's) 49,406 46,369 U.S. Other U.S. Other Sales 173,803 124,900 U.S. Other Operating Income 13,557 (4,285 ) U.S. Distribution and Other Operating Income as a percent of U.S. Distribution Sales 7.80 % -3.43 % U.S. Summary U.S. Sales (000's) 2,017,771 1,220,140 U.S. Cost of Sales (000's) 1,827,011 1,122,156 U.S. Gross Margin (000's) 190,760 97,984 U.S. Gross Margin as a percent of U.S. Sales 9.45 % 8.03 % U.S. Selling, General and Administrative Expenses (000's) 91,418 69,193 U.S. Selling, General and Administrative Expenses as a percent of U.S Sales 4.53 % 5.67 % Restructuring and Related Charges - Turkey - - Insurance Proceeds - Turkey - - Vitamin Settlements (000's) - - U.S. Operating Income (000's) 99,342 28,791 U.S. Operating Income as a percent of U.S. Sales 4.92 % 2.36 % Mexico Chicken Mexico Chicken Sales (000's) 122,875 115,315 Mexico ChickenSales divided by Mexico Chicken Net Pounds Produced $ 0.7447 $ 0.6200 Mexico ChickenSales divided by Mexico Chicken Net Pounds Sold $ 0.7447 $ 0.5895 Mexico Net Pounds Produced (000's) 165,006 185,992 Mexico Net Pounds Sold (000's) 165,006 195,609 Mexico Other Mexico Other Sales (000's) 8,470 2,943 Mexico Summary Mexico Sales (000's) 131,345 118,258 Mexico Cost of Sales (000's) 115,274 116,939 Mexico Gross Margin (000's) 16,071 1,319 Mexico Gross Margin as a percent of Mexico Sales 12.2 % 1.1 % Mexico Selling, General and Administrative Expenses (000's) 5,049 8,633 Mexico Selling, General and Administrative Expenses as a percent of Mexico Sales 3.8 % 7.3 % Mexico Operating Income (000's) 11,022 (7,314 ) Mexico Operating Income as a percent of Mexico Sales 8.4 % -6.2 % Consolidated Operations Chicken Operations: Chicken Sales from all Divisions (000's) 1,927,500 1,174,426 Chicken Sales from all divisions divided by Chicken Net Pounds Produced from all Divisions $ 0.8309 $ 0.7321 Chicken Sales from all divisions divided by Chicken Pounds Sold from all Divisions $ 0.9127 $ 0.8230 Chicken Net Pounds Produced from all Divisions (000's) 2,319,854 1,604,259 Chicken Pounds Sold from all Divisions (000's) 2,111,967 1,427,023 Turkey Operations: U.S. Turkey Sales (000's) 39,343 36,129 U.S. Turkey Sales divided by U.S. Turkey Net Pounds Produced $ 1.1211 $ 0.9931 U.S. Turkey Sales divided by U.S. Turkey Pounds Sold $ 0.7963 $ 0.7792 U.S. Turkey Net Pounds Produced (000's) 35,092 36,381 U.S. Turkey Pounds Sold (000's) 49,406 46,369 Other Operations: Other Sales (000's) 182,273 127,843 Totals All Operations: Total Net Sales (000's) 2,149,116 1,338,398 Total Cost of Sales (000's) 1,942,285 1,239,095 Gross Margin from all operations (000's) 206,831 99,303 Gross Margin from all operations as a percent of Total Net Sales 9.62 % 7.42 % Total Selling, General and Administrative Expenses (000's) 96,467 77,826 Total Selling, General and Administrative Expenses as a percent of Total Net Sales 4.49 % 5.81 % Restructuring and Related Charges - Turkey - - Insurance Proceeds - Turkey - - Operating Income from all operations (000's) 110,364 21,477 Operating Income from all operations as a percent of Total Net Sales 5.14 % 1.60 % Avian Influenza Reimbursement (000's) - - Vitamin Settlements (000's) - - Total Adjustments (000'S) - - Consolidated Adjusted Operating Income (000's) 110,364 21,477 Consolidated Adjusted Operating Income as a percent of Total Net Sales 5.14 % 1.60 % Pilgrim's Pride Corporation Statistical Management Discussion and Analysis for fiscal years ended: Our Statistical Management Discussion and Analysis data is derived from our financial statements and internal reports. Historical results should not be taken as necessarily indicative of the results that may be expected for any future period. You should read this financial data in conjunction with the appropriate period financial statements and the related notes and "Management's Discussion and Analysis of Results of Operations and Financial Condition included in our SEC filings". ($ in thousands ) 9/29/2007 (a) 09/30/06 U.S. Chicken U.S. Chicken Sales (000's) $ 6,328,354 $ 4,098,403 U.S. Chicken Sales divided by U.S.Chicken Net Pounds Produced $ 0.8099 $ 0.7194 U.S. Chicken Sales divided by U.S.Chicken Pounds Sold $ 0.8989 $ 0.8216 U.S. Chicken Net Pounds Produced (000's) 7,813,768 5,696,746 U.S. Chicken Pounds Sold (000's) 7,040,359 4,988,042 U.S. Chicken Operating Income (000's) 192,447 28,619 U.S. Chicken Operating Income as a percent of U.S. Chicken Sales 3.04 % 0.70 % Turkey U.S. Turkey Sales (000's) 122,364 130,901 U.S. Turkey Sales divided by U.S. Turkey Net Pounds Produced $ 0.8490 $ 0.8872 U.S. Turkey Sales divided by U.S. Turkey Pounds Sold $ 0.8068 $ 0.8776 U.S. Turkey Operating Income (000's) (4,655 ) (15,511 ) U.S. Turkey Operating Income as a percent of U.S. Turkey Sales -3.80 % -11.85 % U.S. Turkey Net Pounds Produced (000's) 144,126 147,545 U.S. Turkey Pounds Sold (000's) 151,673 149,157 U.S. Other U.S. Other Sales 638,738 570,510 U.S. Other Operating Income 28,637 6,216 U.S. Distribution and Other Operating Income as a percent of U.S. Distribution Sales 4.48 % 1.09 % U.S. Summary U.S. Sales (000's) 7,089,456 4,799,814 U.S. Cost of Sales (000's) 6,542,044 4,514,720 U.S. Gross Margin (000's) 547,412 285,094 U.S. Gross Margin as a percent of U.S. Sales 7.72 % 5.94 % U.S. Selling, General and Administrative Expenses (000's) 330,983 265,064 U.S. Selling, General and Administrative Expenses as a percent of U.S Sales 4.67 % 5.52 % Restructuring and Related Charges - Turkey - 706 U.S. Operating Income (000's) 216,429 19,324 U.S. Operating Income as a percent of U.S. Sales 3.05 % 0.40 % Mexico Chicken Mexico Chicken Sales (000's) 488,466 418,745 Mexico ChickenSales divided by Mexico Chicken Net Pounds Produced $ 0.7242 $ 0.6113 Mexico ChickenSales divided by Mexico Chicken Pounds Sold $ 0.7112 $ 0.5871 Mexico Net Pounds Produced (000's) 674,445 684,964 Mexico Net Pounds Sold (000's) 686,776 713,285 Mexico Other Mexico Other Sales (000's) 20,677 17,006 Mexico Summary Mexico Sales (000's) 509,143 435,751 Mexico Cost of Sales (000's) 465,017 422,539 Mexico Gross Margin (000's) 44,126 13,212 Mexico Gross Margin as a percent of Mexico Sales 8.7 % 3.0 % Mexico Selling, General and Administrative Expenses (000's) 28,018 29,534 Mexico Selling, General and Administrative Expenses as a percent of Mexico Sales 5.5 % 6.8 % Mexico Operating Income (000's) 16,108 (16,322 ) Mexico Operating Income as a percent of Mexico Sales 3.2 % -3.7 % Consolidated Operations Chicken Operations: Chicken Sales from all Divisions (000's) 6,816,820 4,517,148 Chicken Sales from all divisions divided by Chicken Net Pounds Produced from all Divisions $ 0.8031 $ 0.7078 Chicken Sales from all divisions divided by Chicken Pounds Sold from all Divisions $ 0.8822 $ 0.7923 Chicken Net Pounds Produced from all Divisions (000's) 8,488,213 6,381,710 Chicken Pounds Sold from all Divisions (000's) 7,727,135 5,701,327 Turkey Operations: U.S. Turkey Sales (000's) 122,364 130,901 U.S. Turkey Sales divided by U.S. Turkey Net Pounds Produced $ 0.8490 $ 0.8872 U.S. Turkey Sales divided by U.S. Turkey Pounds Sold $ 0.8068 $ 0.8776 U.S. Turkey Net Pounds Produced (000's) 144,126 147,545 U.S. Turkey Pounds Sold (000's) 151,673 149,157 Other Operations: Other Sales (000's) 659,415 587,516 Totals All Operations: Total Net Sales (000's) 7,598,599 5,235,565 Total Cost of Sales (000's) 7,007,061 4,937,259 Gross Margin from all operations (000's) 591,538 298,306 Gross Margin from all operations as a percent of Total Net Sales 7.78 % 5.70 % Total Selling, General and Administrative Expenses (000's) 359,001 294,598 Total Selling, General and Administrative Expenses as a percent of Total Net Sales 4.72 % 5.63 % Restructuring and Related Charges - Turkey - 706 Operating Income from all operations (000's) 232,537 3,002 Operating Income from all operations as a percent of Total Net Sales 3.06 % 0.06 % (a)The acquisition of Gold Kist, Inc. occurred on December 27, 2006 and has been accounted for as a purchase, however the results of operations for this acquisition were not included in our consolidated results of operations until the second fiscal quarter beginning December 31, 2006. Pilgrim's Pride Corporation Proforma Statistical Management Discussion and Analysis (a) for quarters ended: Our Statistical Management Discussion and Analysis data is derived from our financial statements and internal reports. Historical results should not be taken as necessarily indicative of the results that may be expected for any future period. You should read this financial data in conjunction with the appropriate period financial statements and the related notes and "Management's Discussion and Analysis of Results of Operations and Financial Condition" included in our SEC filings. ($ in thousands ) 12/30/06 09/30/06 07/01/06 04/01/06 12/31/05 U.S. Chicken U.S. Chicken Sales (000's) $ 1,545,876 $ 1,598,513 $ 1,509,354 $ 1,499,293 $ 1,563,146 U.S. Chicken Sales divided by U.S.Chicken Net Pounds Produced $ 0.7003 $ 0.7270 $ 0.6663 $ 0.6810 $ 0.7031 U.S. Chicken Sales divided by U.S.Chicken Pounds Sold $ 0.7964 $ 0.8398 $ 0.7578 $ 0.7762 $ 0.8304 U.S. Chicken Net Pounds Produced (000's) 2,207,351 2,198,910 2,265,273 2,201,483 2,223,235 U.S. Chicken Pounds Sold (000's) 1,941,101 1,903,457 1,991,650 1,931,484 1,882,405 U.S. Chicken Operating Income (000's) (44,614 ) 38,417 (39,547 ) (73,144 ) 51,663 U.S. Chicken Operating Income as a percent of U.S. Chicken Sales -2.89 % 2.40 % -2.62 % -4.88 % 3.31 % Turkey U.S. Turkey Sales (000's) 52,418 36,335 15,901 17,222 62,749 U.S. Turkey Sales divided by U.S. Turkey Net Pounds Produced $ 1.4202 $ 0.9987 $ 0.4353 $ 0.4702 $ 1.6512 U.S. Turkey Sales divided by U.S. Turkey Pounds Sold $ 0.8277 $ 0.7762 $ 0.7351 $ 1.0676 $ 0.9419 U.S. Turkey Operating Income (000's) 2,506 445 (3,598 ) (6,716 ) (5,642 ) U.S. Turkey Operating Income as a percent of U.S. Turkey Sales 4.78 % 1.22 % -22.63 % -39.00 % -8.99 % U.S. Turkey Net Pounds Produced (000's) 36,910 36,381 36,533 36,628 38,003 U.S. Turkey Pounds Sold (000's) 63,331 46,811 21,630 16,132 66,621 U.S. Other U.S. Other Sales 141,290 127,640 151,837 169,431 164,846 U.S. Other Operating Income 4,769 (3,736 ) 1,704 5,008 5,182 U.S. Distribution and Other Operating Income as a percent of U.S. Distribution Sales 3.38 % -2.93 % 1.12 % 3.0 % 3.1 % U.S. Summary U.S. Sales (000's) 1,739,584 1,762,488 1,677,092 1,685,946 1,790,741 U.S. Cost of Sales (000's) 1,686,227 1,628,186 1,628,616 1,664,780 1,647,239 U.S. Gross Margin (000's) 53,357 134,302 48,476 21,166 143,502 U.S. Gross Margin as a percent of U.S. Sales 3.07 % 7.62 % 2.89 % 1.26 % 8.01 % U.S. Selling, General and Administrative Expenses (000's) 90,696 99,176 89,917 95,312 92,299 U.S. Selling, General and Administrative Expenses as a percent of U.S Sales 5.21 % 5.63 % 5.36 % 5.65 % 5.15 % Restructuring and Related Charges - Turkey - - - 706 - U.S. Operating Income (000's) (37,339 ) 35,126 (41,441 ) (74,852 ) 51,203 U.S. Operating Income as a percent of U.S. Sales -2.15 % 1.99 % -2.47 % -4.44 % 2.86 % Mexico Chicken Mexico Chicken Sales (000's) 122,909 115,315 106,996 104,031 92,403 Mexico ChickenSales divided by Mexico Chicken Net Pounds Produced $ 0.7014 $ 0.6200 $ 0.6340 $ 0.6539 $ 0.5400 Mexico ChickenSales divided by Mexico Chicken Pounds Sold $ 0.6675 $ 0.5895 $ 0.6022 $ 0.6304 $ 0.5280 Mexico Net Pounds Produced (000's) 175,234 185,992 168,767 159,098 171,107 Mexico Net Pounds Sold (000's) 184,122 195,609 177,661 165,012 175,003 Mexico Other Mexico Other Sales (000's) 2,449 2,943 6,982 5,272 1,809 Mexico Summary Mexico Sales (000's) 125,358 118,258 113,978 109,303 94,212 Mexico Cost of Sales (000's) 115,149 116,939 111,344 101,377 92,879 Mexico Gross Margin (000's) 10,209 1,319 2,634 7,926 1,333 Mexico Gross Margin as a percent of Mexico Sales 8.1 % 1.1 % 2.3 % 7.3 % 1.4 % Mexico Selling, General and Administrative Expenses (000's) 8,313 8,633 7,212 5,744 7,945 Mexico Selling, General and Administrative Expenses as a percent of Mexico Sales 6.6 % 7.3 % 6.3 % 5.3 % 8.4 % Mexico Operating Income (000's) 1,896 (7,314 ) (4,578 ) 2,182 (6,612 ) Mexico Operating Income as a percent of Mexico Sales 1.5 % -6.2 % -4.0 % 2.0 % -7.0 % Consolidated Operations Chicken Operations: Chicken Sales from all Divisions (000's) 1,668,785 1,713,828 1,616,350 1,603,324 1,655,549 Chicken Sales from all divisions divided by Chicken Net Pounds Produced from all Divisions $ 0.7004 $ 0.7186 $ 0.6641 $ 0.6792 $ 0.6914 Chicken Sales from all divisions divided by Chicken Pounds Sold from all Divisions $ 0.7852 $ 0.8165 $ 0.7451 $ 0.7648 $ 0.8047 Chicken Net Pounds Produced from all Divisions (000's) 2,382,585 2,384,902 2,434,040 2,360,581 2,394,342 Chicken Pounds Sold from all Divisions (000's) 2,125,223 2,099,066 2,169,311 2,096,496 2,057,408 Turkey Operations: U.S. Turkey Sales (000's) 52,418 36,335 15,901 17,222 62,749 U.S. Turkey Sales divided by U.S. Turkey Net Pounds Produced $ 1.4202 $ 0.9987 $ 0.4353 $ 0.4702 $ 1.6512 U.S. Turkey Sales divided by U.S. Turkey Pounds Sold $ 0.8277 $ 0.7762 $ 0.7351 $ 1.0676 $ 0.9419 U.S. Turkey Net Pounds Produced (000's) 36,910 36,381 36,533 36,628 38,003 U.S. Turkey Pounds Sold (000's) 63,331 46,811 21,630 16,132 66,621 Other Operations: Other Sales (000's) 143,739 130,583 158,819 174,703 166,655 Totals All Operations: Total Net Sales (000's) 1,864,942 1,880,746 1,791,070 1,795,249 1,884,953 Total Cost of Sales (000's) 1,801,376 1,745,125 1,739,960 1,766,157 1,740,118 Gross Margin from all operations (000's) 63,566 135,621 51,110 29,092 144,835 Gross Margin from all operations as a percent of Total Net Sales 3.41 % 7.21 % 2.85 % 1.62 % 7.68 % Total Selling, General and Administrative Expenses (000's) 99,009 107,809 97,129 101,056 100,244 Total Selling, General and Administrative Expenses as a percent of Total Net Sales 5.31 % 5.73 % 5.42 % 5.63 % 5.32 % Restructuring and Related Charges - Turkey - - - 706 - Operating Income from all operations (000's) (35,443 ) 27,812 (46,019 ) (72,670 ) 44,591 Operating Income from all operations as a percent of Total Net Sales -1.90 % 1.48 % -2.57 % -4.05 % 2.37 % (a)The acquisition of Gold Kist, Inc. occurred on December 27, 2006 and has been accounted for as a purchase, however the results of operations for this acquisition were not included in our consolidated results of operations until the second fiscal quarter beginning December 31, 2006.
